FILED
                              NOT FOR PUBLICATION                            JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORMA ISABEL GARCIA; JORGE                       No. 07-74254
LARA BOLANOS,
                                                 Agency Nos. A079-580-234
               Petitioners,                                  A079-580-235

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Norma Isabel Garcia and Jorge Lara Bolanos, wife and husband and natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review petitioners’ contention that the BIA failed to

consider their motion under its sua sponte reopening authority because petitioners

failed to raise and argue that issue before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004) (explaining that this court lacks jurisdiction to

review contentions not raised before the agency).

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as time and number barred where the motion was filed over two years

after the BIA’s December 2, 2004, final administrative order, see 8 C.F.R.

§ 1003.2(c)(2), and the record failed to show there were changed circumstances in

Mexico warranting reopening under 8 C.F.R. § 1003.2(c)(3)(ii).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                     07-74254